359 U.S. 116 (1959)
PAGE
v.
UNITED STATES.
No. 155, Misc.
Supreme Court of United States.
Decided March 23, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and Kirby W. Patterson for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for certiorari are granted. Upon consideration of the entire record and in view of the suggestions of the Solicitor General in his memorandum, the judgment of the United States Court of Appeals for the Eighth Circuit is vacated and the case is remanded to that court for further consideration, including reconsideration of petitioner's right to appeal in forma pauperis from his 1954 conviction on the basis of a transcript of the record at the trial.